Case 8:18-cv-01644-VAP-KES Document 17-19 Filed 10/03/18 Page 1 of 4 Page ID #:471




                                      Exhibit 19
                                       218
                      Case 8:18-cv-01644-VAP-KES Document 17-19 Filed 10/03/18 Page 2 of 4 Page ID #:472


                 Case Name                               Court                        Case Number          Date                 Source 
                                                                                                       Commenced 
1.  Alvarez v. Campbell/                    LASC – Santa Monica                 BC537145             2/25/2014      John Alvarez 
    City of Los Angeles 
2.  Bahamas Surgery Center,  v.             USDC – Central California           14‐CV08390 DMG       10/29/2014     Bahamas Surgery Center LLC 
    Kimberly Clark Corporation                                                                                      (On Behalf of Certified Class) 
3.  Biloxi Freezing v. Mississippi Power    Circuit Court Harrison County       A2401‐16‐77          4/2016         Biloxi Freezing & Processing, 
    Company                                 Mississippi                                                             Inc.; Gulfside Casino 
                                                                                                                    Partnership; John Carlton Dean 
4.  Burton v. Carrey                        LASC                                BC634315             9/19/2016      Mark Burton 
5.  Croxton v. Myla                         OCSC                                30‐2017‐00907481     3/8/2017       Tom Croxton 
6.  Engel v. Marina Del Rey Hospital        LASC                                BC638697             10/27/2016     Paul S. Engel; The Estate of Jim 
                                                                                                                    D. Engel; The Trust of Jim D.
                                                                                                                    Engel
7.  Greco v. NFL                            USDC – Northern Texas               3:13‐cv‐1005‐M       3/7/2013       Joseph Greco 
8.  Hansen v. Goodman                       LASC                                BC637521             10/18/2016     Stephen Hansen 
9.  Heritage v. DFG Group, LLC              Florida Fourth District Court of    4D16‐2972            8/31/2016      Heritage Manor of Memorial 
                                            Appeal                                                                  Park, Inc., Memorial Park of 
                                                                                                                    Boca Raton, Inc., Sandra 
                                                                                                                    Strong, as the Personal 
                                                                                                                    Representative of the Estate of 
                                                                                                                    Kathleen I. Michael, Elishka E. 
                                                                                                                    Michael Tarnawa Revocable 
                                                                                                                    Trust Under Agreement Dated 
                                                                                                                    August 9, 2002, Laila Taylor, 
                                                                                                                    Trustee and Laila Taylor, as 
                                                                                                                    Personal Representative of the 
                                                                                                                    Estate of Elishka E. Michael 
                                                                                                                    Tarnawa 
10.  Herrick v. National Football League  USDC – Northern Ohio                  5:17‐cv‐472          3/7/2017       Greg Herrick and Carmelo 
                                                                                                                    Treviso (On Behalf of Putative 
                                                                                                                    Class) 
11.  Kirschner v. Service Corporation       LASC                                BC491632             9/7/2012       Stephanie Kirschner; Brad J. 
                                                                                                                    Kane 
12.  Koss v. Park Bank                      Wisconsin Court of Appeals          2016AP636            3/22/2016      Koss Corporation; Michael J. 
                                                                                                                    Koss 




                                                                                219
                        Case 8:18-cv-01644-VAP-KES Document 17-19 Filed 10/03/18 Page 3 of 4 Page ID #:473
13. Loftin v. QA Investments                  Superio                                     882            15/2003    Peter T. Loftin 
                                              North Carolina 
14.    Medline v. Kimberly Clark              USDC – Northern Georgia          1:17‐cv‐02032          6/5/2017      Medline Industries, Inc. 
15.    Meridian v. Kooshian                   USCA Ninth Circuit               15‐35465               6/12/2015     Mark Calvert 
16.    Naeyaert v. Kimberly Clark             USDC Central California          5:17‐cv‐00950          5/15/2017     Christopher P. Naeyaert 
17.    Parrish v. Latham Watkins              Supreme Court of California      S228277                8/5/2015      William Parrish; E. Timothy 
                                                                                                                    Fitzgibbons; 
18.  Racine v. Selekt Media                   LASC                             BC593922               9/9/2015      Amelia Racine 
19.  Saud v. Saxton                           LASC                             BC476972               1/17/2012     Steven J. Saxton; Hollywood 
                                                                                                                    Studios International 
20.  Shahinian v. Kimberly Clark (Qui         USDC – Central California        2:14‐cv‐08313 JAK      10/27/2014    Hrayr Shahinian (On Behalf of 
     Tam)                                                                                                           the United States) 
     [USA v. Kimberly‐Clark 
     Corporation] 
21.  Silva v. Minsky (Children’s Dental       LASC                             BS167372               1/12/2017     Marisabel Silva 
     Group Cases) 
22.  Sweetman v. Carrey                       LASC                             BC636760               10/11/2016    Brigid Sweetman 
23.  Alhadeff v. Superior Court Los           California – Court of Appeals    B281503                3/24/2017     Jennifer Nadjat‐Haiem – Real 
     Angeles County                                                                                                 Party in Interest 
24.  Alhadeff v. Superior Court of Los        California – Court of Appeals    B283048                6/12/2017     Jennifer Nadjat‐Haiem, Real 
     Angeles                                                                                                        Party in Interest 
25.  Alpha GRP, Inc. v. Subaru of             USDC – Central California        2:18‐cv‐02133 MWF      3/14/2018     Alpha GRP, Inc. 
     America, Inc. 
26.  Barela v. Brock USA, LLC                 USDC – Central California        8:15‐cv‐00779          5/19/2015     Greg Barela 
27.  Browndorf v. Salveson                    USDC – Central California        8:16‐cv‐00181          2/3/2016      Matthew C. Browndorf 
28.  Chicago Title of Nevada, Inc. v.         USDC – Nevada                    2:16‐cv‐02293          9/29/2016     X‐Law Group, PC 
     Colombo 
29.  City of Los Angeles v. S.C. (Alvarez)    California Supreme Court         S245632                11/27/2017    Linda Alvarez 
30.  City of Los Angeles v. S.C.L.A.          California – Court of Appeals    B280429                1/30/2017     Linda Alvarez, Real Party in 
                                                                                                                    Interest 
31.  Clifford v. Davidson*                    LASC – Santa Monica              SC129384               6/6/2018      Stephanie Clifford 
32.  Clifford v. Trump*                       USDC – Central California        2:18‐cv‐02217 SJO      3/16/2018     Stephanie Clifford 
33.  DCM‐P1 LLC v. Rushmore Loan              LASC                             BC677324               9/26/2017     DCM‐P1 LLC 
     Management Services, LLC 
34.  Feldblumb v. Minsky                      OCSC                             30‐2018‐00984383‐CU‐   4/5/2018      Anaya Feldblumb, a minor; 
                                                                               MT‐CXC                               Samuel Feldblumb, Guardian; 
                                                                                                                    Hasan Glover, a minor; 
                                                                                                                    Tamicah Covington, Guardian 
35.  Hallier v. Naccarato                     California – Court of Appeal     B286312                11/9/2017     Sarah Naccarato 


                                                                               220
                           Case 8:18-cv-01644-VAP-KES Document 17-19 Filed 10/03/18 Page 4 of 4 Page ID #:474
    36. Ibe v. Jones                         U.S. Cou                                                    7/2015     Bruce Ibe, Dean Hoffman, 
        (Simms v. Jones)                     Circuit                                                                Robert Fortune, Jason McLear, 
                                                                                                                    Ken Laffin, David Wanta and 
                                                                                                                    Rebecca Burgwin 
    37.  Ibe v. National Football League     USDC – North Texas                3:11‐CV‐248‐M          2/8/2011      Bruce Ibe, Dean Hoffman, 
                                                                                                                    Robert Fortune, Jason McLear, 
                                                                                                                    Ken Laffin, David Wanta and 
                                                                                                                    Rebecca Burgwin 
    38.  In Re Khalil                        USDC – Central California         2:16‐cv‐05972          8/10/2016     Steven Goldman 
    39.  In the Matter of Search Warrants    USDC – Southern New York          1:18‐mj‐03161 KMW      4/13/2018     Stephanie Clifford 
         Executed on April 9, 2018* 
    40.  Kaplan v. Porsche Financial         USDC – Central California         2:17‐cv‐03405 AB       5/5/2017      David Kaplan 
         Services  
    41.  Martinez v. Pawlik                  LASC                              BC681379               10/27/2017    Adriana Martinez; Christina 
                                                                                                                    Jennifer Mello; Isabella Jeanine 
                                                                                                                    Mello; Victoria Marie Mello 
    42.  Newman v. Malvin                    OCSC                            30‐2017‐00949469‐CU‐ 10/13/2017        Austin J. Newman 
                                                                             PA‐CJC 
    43.  Novak v. Simpson*                   USDC – Middle Florida, Orlando  6:18‐cv‐922‐ORL‐37‐TBS  6/13/2018      Kathryn Novak 
                                             Division 
    44.  Pritzker v. Miller                  LASC                            BC658205                4/18/2017      Ronald Pritzker 
    45.  Ramirez v. City of Pasadena         LASC                            BC644094                12/20/2016     Andres Ramirez, a minor 
    46.  Ramirez v. City of Pasadena         LASC                            BC664114                6/5/2017       Andres Ramirez, a minor; Elba 
                                                                                                                    Hernandez, Guardian 
    47.  Shaver v. Cohen, M.D.               OCSC                              30‐2017‐00920858‐CU‐   5/17/2017     Charles Shaver 
                                                                               MM‐CJC 
    48.  The Estate of Kathryn Mary Mar v.  LASC                               BC698508               3/16/18       The Estate of Kathryn Mary 
         Beverly Hills Medica                                                                                       Mar; Serina Lane‐Chase 
    49.  USA v. Hendrix                       USDC – Central California        2:17‐mj‐02813          11/8/2017     Ryan D. Hendrix 
    50.  USA v. Martinez                      USDC – South California          3:16‐CR‐02116          9/21/2016     Jose Eduardo Martinez 
    51.  Young Blue, LLC v. Herron            LASC                             BC693618               2/8/2018      Young Blue LLC 
*
    Denotes matters listing “Avenatti & Associates, APC” on the caption page and/or signature block




                                                                              221
